Exhibit 99.2 Second Quarter Fiscal 2012 Supplemental Operating and Financial Data for the Quarter Ended October 31, 2011 CONTACT: Lindsey Anderson Director of Investor Relations Direct Dial: 701-837-4738 E-Mail: landerson@iret.com 1400 31st Avenue SW, Suite 60 Minot, ND 58701 Tel: 701.837.4738 Fax: 701.838.7785 www.iret.com Supplemental Financial and Operating Data Table of Contents October 31, 2011 Page Company Background and Highlights 2 Investment Cost by Segment 5 Key Financial Data Condensed Consolidated Balance Sheets 6 Condensed Consolidated Statements of Operations 7 Funds From Operations 8 Earnings Before Interest, Taxes, Depreciation and Amortization (EBITDA) 9 Capital Analysis Long-Term Mortgage Debt Analysis 10 Long-Term Mortgage Debt Detail 11-12 Capital Analysis 13 Portfolio Analysis Stabilized Properties Net Operating Income Summary 14 Net Operating Income Detail 15-18 Stabilized Properties and Overall Physical Occupancy Levels by Segment 19 Tenant Analysis Commercial Leasing Summary 20-21 Multi-Family Residential Summary 22 10 Largest Commercial Tenants - Based on Annualized Base Rent 23 Lease Expirations as of October 31, 2011 24 Growth and Strategy Fiscal 2012 Acquisition Summary 25 Fiscal 2012 Development Summary 26 Definitions 27 Table of Contents Company Background and Highlights Second Quarter Fiscal 2012 Investors Real Estate Trust is a self-administered, equity real estate investment trust (REIT) investing in a portfolio of income-producing properties located primarily in the upper Midwest.IRET’s portfolio is diversified among multi-family residential, commercial office, commercial medical (including senior housing), commercial industrial and commercial retail segments. During the second quarter of fiscal year 2012, the Company closed on or placed in-service the following acquisitions and development projects: an approximately 3,431 square foot medical office property located in Edina, Minnesota, for a purchase price of $505,000, of which $31,000 was paid in cash and the remainder in limited partnership units of the Operating Partnership valued at $474,000 (this property adjoins an existing medical office property owned by the Company);two multi-family residential properties in Sioux Falls, South Dakota, with 50 units and 24 units, respectively, for purchase prices of $4.7 million and $2.3 million, respectively, paid in cash; an approximately 24,795 square foot, one-story medical clinic was completed for Trinity Health, a non-profit healthcare organization based in Minot, North Dakota, on land owned by the Company adjacent to the Company’s former headquarters building in Minot, for total project costs (excluding the value of the land) of approximately $8.9 million (construction of this build-to-suit facility began in the second quarter of fiscal year 2011, with the project’s certificate of occupancy issued on September 23, 2011); an approximately 9.6 acre parcel of vacant land located in Minot, North Dakota, zoned for commercial development, for a purchase price of$416,000, paid in cash; seven senior housing projects located in Boise, Idaho and towns surrounding Boise, with a total of approximately 261 beds, for a total purchase price of approximately $33.8 million; a small parcel of vacant land adjoining the Company’s Meadow Wind assisted living facility in Casper, Wyoming, for which the Company paid $50,000; and the 147-unit Regency Park Estates multi-family residential property in St. Cloud, Minnesota, for a purchase price totaling $10.9 million, of which approximately $7.2 million consisted of the assumption of existing debt, with the remaining approximately $3.7 million paid in cash (approximately $2.2 million) and in limited partnership units of the Operating Partnership valued at approximately $1.5 million. During the second quarter of fiscal year 2012, the Company sold a small retail property in Livingston, Montana, for a sale price of approximately $2.2 million, with approximately $1.2 million of the sale proceeds applied to pay off the outstanding mortgage loan balance on the property. During the second quarter of fiscal year 2012, the Company signed agreements for the acquisition of two multi-family residential projects in Billings, Montana, with a total of 36 units, for a purchase price totaling approximately $2.1 million, currently expected to be paid in cash; and for the construction of anapproximately 23,000 square foot industrial building to be located in Minot, North Dakota on an approximately 9-acre parcel of vacant land, for a total construction cost currently estimated at $4.8 million, subject to tenant-requested changes, with construction expected to be completed in the summer of 2012. These pending projects are subject to various closing conditions and contingencies, and no assurances can be given that any of these transactions will be completed. The Company continued to experience a challenging market environment during the second quarter of fiscal year 2012, in our commercial office segment in particular. Physical occupancy as of October 31, 2011 compared to October 31, 2010 increased in all of our reportable segments except for commercial office, on a stabilized and all-property basis.Our overall level of tenant concessions increased in the quarter, compared to the same quarter of the prior fiscal year.We believe the continued decrease in occupancy levels in our commercial office segment reflect the economic conditions in our markets, as economic growth continues to be sluggish and uncertain. As we have previously reported, Minot, North Dakota, where our corporate headquarters are located, experienced significant flooding in June 2011, resulting in extensive damage to our Arrowhead Shopping Center and Chateau Apartments. Both of these properties are currently undergoing restoration. Chateau Apartments is expected to be available for leasing in the third quarter of the current fiscal year. Arrowhead Shopping Center is currently in various stages of re-leasing. Costs related to clean-up, redevelopment and loss of rents are being reimbursed to the Company by its insurance carrier, less the Company’s deductible of $200,000 under the policy. As of October 31, 2011, the Company had received and recognized $4.3 million of insurance proceeds for clean-up costs and redevelopment; reimbursement for business interruption (loss of rents) in an amount totaling $474,000 is expected to be added back as income to the extent that insurance proceeds are received and gain contingencies are resolved, in accordance with GAAP. The Company currently estimates that a gain on involuntary conversion of approximately $2.6 million will be reported in a future quarter, once all flood-related costs have been reimbursed; however, this number is an estimate only and is subject to revision as reimbursements are received and recognized. In the second quarter of fiscal year 2012, IRET paid its 162nd consecutive quarterly distribution.The $0.1300 per share/unit distribution was paid on October 3, 2011.Subsequent to the end of the second quarter of fiscal year 2012, the Company declared a quarterly distribution of $0.1300 per share and unit payable on January 16, 2012 to shareholders of record on January 3, 2012.The Board of Trustees also declared a quarterly distribution of $0.5156 per share on the Company’s Series A preferred shares, payable January 3, 2012 to preferred shareholders of record on December 20, 2011. As of October 31, 2011, IRET owns a diversified portfolio of 265 properties consisting of 81multi-family residential properties, 68 commercial office properties, 65 commercial medical properties (including senior housing), 19 commercial industrial properties and 32 commercial retail properties.IRET’s shares are publicly traded on the NASDAQ Global Select Market (NASDAQ:IRET). Table of Contents 2 Company Snapshot (as of October 31, 2011) Company Headquarters Minot, North Dakota Fiscal Year-End April 30 Reportable Segments Multi-Family Residential, Commercial Office, Commercial Medical, Commercial Industrial, Commercial Retail Total Properties Total Square Feet (commercial properties) 12.3 million Total Units (multi-family residential properties) Common Shares Outstanding (thousands) Limited Partnership Units Outstanding (thousands) Common Share Distribution - Quarter/Annualized $0.13/$0.52 Dividend Yield 7.0% Total Capitalization (see p. 13 for detail) $1.8 billion Investor Information Board of Trustees Jeffrey L. Miller Trustee and Chairman Stephen L. Stenehjem Trustee and Vice Chairman John D. Stewart Trustee, Chair of Audit Committee John T. Reed Trustee, Chair of Nominating and Governance Committee W. David Scott Trustee, Chair of Compensation Committee Jeffrey K. Woodbury Trustee Linda Hall Keller Trustee Thomas A. Wentz, Jr. Trustee, Senior Vice President and Chief Operating Officer Timothy P. Mihalick Trustee, President and Chief Executive Officer Management Timothy P. Mihalick President and Chief Executive Officer; Trustee Thomas A. Wentz, Jr Senior Vice President and Chief Operating Officer; Trustee Diane K. Bryantt Senior Vice President and Chief Financial Officer Michael A. Bosh Senior Vice President, General Counsel and Assistant Secretary Charles A. Greenberg Senior Vice President, Commercial Asset Management Ted E. Holmes Senior Vice President, Finance Andrew Martin Senior Vice President, Residential Property Management Corporate Headquarters: 1400 31st Avenue SW, Suite 60 Minot, North Dakota 58701 Trading Symbol:IRET Stock Exchange Listing:NASDAQ Investor Relations: Lindsey Anderson landerson@iret.com Table of Contents 3 Common Share Data (NASDAQ: IRET) 2nd Quarter Fiscal Year 2012 1st Quarter Fiscal Year 2012 4th Quarter Fiscal Year 2011 3rd Quarter Fiscal Year 2011 2nd Quarter Fiscal Year 2011 High Closing Price $ Low Closing Price $ Average Closing Price $ Closing Price at end of quarter $ Common Share Distributions—annualized $ Closing Dividend Yield - annualized % Closing common shares outstanding (thousands) Closing limited partnership units outstanding (thousands) Closing market value of outstanding common shares, plus imputed closing market value of outstanding limited partnership units (thousands) $ Certain statements in these supplemental disclosures are “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ materially from projected results. Such risks, uncertainties and other factors include, but are not limited to: intentions and expectations regarding future distributions on our common shares and units, fluctuations in interest rates, the effect of government regulation, the availability of capital, changes in general and local economic and real estate market conditions, competition, our ability to attract and retain skilled personnel, and those risks and uncertainties detailed from time to time in our filings with the Securities and Exchange Commission, including our 2011Form 10-K. We assume no obligation to update or supplement forward-looking statements that become untrue because of subsequent events. Second Quarter Fiscal 2012 Acquisitions Regency Park Estates 1615 15th Ave SE St. Cloud, MN 56304 Cottage West Twin Homes 4604 W. Cottage Trail Sioux Falls,SD57106 Edgewood Spring Creek American Falls 605 Hillcrest American Falls, ID 83211 Edgewood Spring Creek Overland 10139 W. Overland Road Boise, ID 83709 Table of Contents 4 Investment Cost by Segment – Second Quarter Fiscal 2012 With investments in the multi-family residential and commercial office, commercial medical, commercial industrial and commercial retail segments, IRET’s diversified portfolio helps to provide stability during market fluctuations in returns from specific property types. Table of Contents 5 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited) (in thousands) 10/31/2011 07/31/2011 04/30/2011 01/31/2011 10/31/2010 ASSETS Real estate investments Property owned $ Less accumulated depreciation ) Development in progress Unimproved land Mortgage loans receivable, net of allowance Total real estate investments Other assets Cash and cash equivalents Marketable securities – available-for-sale Receivable arising from straight-lining of rents, net of allowance Accounts receivable, net of allowance Real estate deposits Prepaid and other assets Intangible assets, net of accumulated amortization Tax, insurance, and other escrow Property and equipment, net of accumulated depreciation Goodwill Deferred charges and leasing costs, net of accumulated amortization TOTAL ASSETS $ LIABILITIES AND EQUITY LIABILITIES Accounts payable and accrued expenses $ Revolving lines of credit Mortgages payable Other TOTAL LIABILITIES REDEEMABLE NONCONTROLLING INTERESTS – CONSOLIDATED REAL ESTATE ENTITIES EQUITY Investors Real Estate Trust shareholders’ equity Preferred Shares of Beneficial Interest Common Shares of Beneficial Interest Accumulated distributions in excess of net income ) Total Investors Real Estate Trust shareholders’ equity Noncontrolling interests – Operating Partnership Noncontrolling interests – consolidated real estate entities Total equity TOTAL LIABILITIES AND EQUITY $ Table of Contents 6 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) (in thousands, except per share data) Six Months Ended Three Months Ended OPERATING RESULTS 10/31/2011 10/31/2010 10/31/2011 07/31/2011 04/30/2011 01/31/2011 10/31/2010 Real estate revenue $ Real estate expenses Net operating income Depreciation/amortization ) Administrative expenses, advisory and trustee services ) Other expenses ) Interest ) Interest and other income Income tax benefit (expense) 0 0 0 0 0 0 19 Income from continuing operations Income (loss) from discontinued operations 26 24 Net income $ Net (income) loss attributable to noncontrolling interest – Operating Partnership ) 36 ) ) Net loss (income) attributable to noncontrolling interests – consolidated real estate entities 14 44 ) 26 98 38 20 Net income attributable to Investors Real Estate Trust Dividends to preferred shareholders ) NET INCOME (LOSS) AVAILABLE TO COMMON SHAREHOLDERS $ ) $ $ Per Share Data Earnings (loss) per common share from continuing operations – Investors Real Estate Trust – basic & diluted $ ) $ $ Earnings (loss) per common share from discontinued operations – Investors Real Estate Trust – basic & diluted Net income (loss) per common share – basic & diluted $ ) $ $ Percentage of Revenues Real estate expenses % Depreciation/amortization % General and administrative % Interest % Net income % Ratios EBITDA(1)/Interest expense x x x x x x x EBITDA/Interest expense plus preferred distributions x x x x x x x See Definitions on page 27.EBITDA is a non-GAAP measure; see page 9 for a reconciliation of EBITDA to net income (loss). Table of Contents 7 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES FUNDS FROM OPERATIONS(unaudited) (in thousands, except per share and unit data) Six Months Ended Three Months Ended 10/31/2011 10/31/2010 10/31/2011 07/31/2011 04/30/2011 01/31/2011 10/31/2010 Funds From Operations(1) Net income attributable to Investors Real Estate Trust $ Less dividends to preferred shareholders ) Net income (loss) available to common shareholders ) Adjustments: Noncontrolling interests – Operating Partnership ) Depreciation and amortization Gain on depreciable property sales ) ) ) 0 0 ) ) Funds from operations applicable to common shares and Units $ FFO per share and unit - basic and diluted $ Weighted average shares and units See Definitions on page 27. Table of Contents 8 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES EARNINGS BEFORE INTEREST, TAXES, DEPRECIATION AND AMORTIZATION (EBITDA) (unaudited) (in thousands) Six Months Ended Three Months Ended 10/31/2011 10/31/2010 10/31/2011 07/31/2011 04/30/2011 01/31/2011 10/31/2010 EBITDA(1) Net income attributable to Investors Real Estate Trust $ Adjustments: Noncontrolling interests – Operating Partnership ) Income before noncontrolling interests – Operating Partnership Add: Interest Depreciation/amortization related to real estate investments Amortization related to non-real estate investments Amortization related to real estate revenues(2) 80 53 29 51 56 44 28 Less: Interest income ) Gain on sale of real estate, land and other investments ) ) ) 0 0 ) ) EBITDA $ See Definitions on page 27. Included in real estate revenue in the Statement of Operations. Table of Contents 9 INVESTORS REAL ESTATE TRUST AND SUBSIDIARIES LONG-TERM MORTGAGE DEBT ANALYSIS (in thousands) Debt Maturity Schedule Annual Expirations Total Mortgage Debt Future Maturities of Debt Fiscal Year Fixed Debt Variable Debt Total Debt Weighted Average(1) % of Total Debt $ $
